Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicants Remarks/Amendments

Applicants argued that the wrong claim sheet was examined.  Examiner was able to find the amended claim sheet mentioned by applicant.  As a result of the discovery, examiner is issuing another non-final office action.  The previous rejections are withdrawn and new rejections put forth.  
Applicants argue that the concentration of the dipeptides in the culture medium is critical for the culture of the CHO cells.  The claimed range of Asn-Gln provides optimal growth for Cho cells as discussed on pages 7-8 of applicants’ response.  Applicants’ argument would be persuasive if all composition claims were amended to include CHO cells and Asn-Gln was the required dipeptide; only Asn-Gln at that particular concentration is shown to be beneficial for CHO cell growth.
	The instant set of claims are so broad and do not require specifically Asn-Gln and/or CHO.  Therefore, the criticality of range argument is unpersuasive currently.

Claims 1-2,4-7, and 15 are under examination 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 8 is confusing because the claim states that the concentration of the culture medium is greater than the concentration of the culture medium.  For purposes of examination, the dipeptide concentration listed in claim 1 will be interpreted as being the appropriate concentration.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2,4-7,15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayward “Temperature and Oxygen Dependent Metabolite Utilization by Salmonella enterica Serovars Derby and Mbandaka” PLOS ONE March 13, 2015 in view of Barrett (US 20110262965).

	Hayward teaches the inclusion of the claimed dipeptide (Asn-Gln) in the culture medium (Page 3) as in instant Claims 1-2, Hayward fails to teach the claimed concentration of dipeptide.
	However, Barrett teaches the claimed concentrations for dipeptides that contain glycine or asparagine (Paragraph 45).  The dipeptide concentration taught in Barrett can be 1 g/L to 16 g/L (Paragraph 45 of Barrett); this concentration converts to 3.6 mM to 57.55 mM. An artisan would have been motived to have used the dipeptide concentration taught in Barrett with the culture medium of Hayward since the concentration taught in Barrett can successfully deliver safe amounts of glutamine and asparagine in dipeptides into culture medium to support cell growth.  Since Barrett teaches that such a concentration of dipeptides can support cell growth, there would be a high expectation for success.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
	A review of the specification fails to provide evidence that the claimed concentration of dipeptide is critical.  Absent such evidence, it would have been obvious to an artisan of ordinary skill at the time of effectively filing Hayward and Barrett to try a finite number of possible concentrations of the dipeptide to predictably arrive at the claimed concentration through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations of the nutrient source, the claimed dipeptide, because determining the optimal amount of nutrient substrate was long established in the art as demonstrated by Hayward/Barrett.  Thus, Hayward/Barrett renders the instantly claimed concentrations above as in instant Claims 1-2, 15
Dependent Claims taught by Hayward
Hayward teaches where the culture medium comprises M9 medium which has inorganic salts (Pages 7-8, Materials and Methods Section) as in instant Claim 4, the culture medium does not contain a growth factor as in instant Claim 5, the culture medium is in liquid form (Pages 7-8, Materials and Methods) as in instant Claim 6, the medium can be considered a serum-free medium and/or a defined medium (Pages 7-8, Materials and Methods) as in instant Claim 7, 
Claim 16 is the same culture medium as claim 1; Claim 16 differs because it mentions intended use with CHO cells.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S.1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of Known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."	
In the present situation, rationales A, C, D, E, G are applicable.  Hayward teaches a culture medium with the claimed dipeptides.  Barrett teaches the claimed concentration of the dipeptides in the culture medium.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.  


Claims 1-2,4-7,16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (WO 2016196940) 


Lu teaches a culture medium with dipeptides (Page 51) which can include glutamine-asparagine (Page 51) as in instant Claims 1-2, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
	A review of the specification fails to provide evidence that the claimed concentrations are critical.  On page 9 of the specification, the preferred range can be from 0.01 mM to 50mM.   Lu provides a concentration of 0.01 mM on Table 3 of Page 39 which is within the range provided in the specification; Absent evidence of criticality, it would have been obvious to an artisan of ordinary skill at the time of effectively filing Lu to try a finite number of possible concentrations of the dipeptide to predictably arrive at the claimed concentration through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations of the nutrient source, the claimed dipeptide, because determining the optimal amount of nutrient substrate was long established in the art as demonstrated by Lu.  Thus, Lu renders the instantly claimed concentrations above as in instant Claim 1.
Dependent Claims taught by Lu
Lu teaches a medium further comprising at least one inorganic salt (Page 51, ln 21-24) as in instant Claim 4, the medium does not contain a growth factor (Page 51, ln 21-24) as in instant Claim 5, the culture is a liquid form (Page 51) as in instant Claim 6, the culture medium is a serum-free medium or a defined medium (Page 51) as in instant Claim 7, Claim 16 is the same culture medium as claim 1; Claim 16 differs because it mentions intended use with CHO cells.

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632